Title: To Thomas Jefferson from William Branch Giles, 29 October 1795
From: Giles, William Branch
To: Jefferson, Thomas



Sir
Petersburg October 29th 1795

I arrived in this place last evening, and found the memorial contained in the inclosed paper in circulation here, although I heard nothing of it in Richmond where I have spent several of the last preceeding days. Upon inquiry I find it almost impossible to get any paper respecting the treaty into the press here without some pointed remarks upon its unconstitutional feature, which is considered by the observing people the most prominent, as well as the most odious. This memorial is printed in hand bills, as well as in the newspaper, one of which I should also inclose you, but in consequence of some errors in the first impressions, it will probably undergo a reprinting in the course of a few days. I am told it will probably be subscribed in the neighbouring counties of this place almost universally, if the time should not be too short, to give the people an opportunity of doing so.
I propose to make another visit to Monticello before I go into winter quarters.
Mr. Henning to whom this letter is intrusted is about to leave this place this moment for Charlottsville, and promises to attend particularly to its delivery.
Be pleased to make my best respects to the Ladies of your family to Mr. Randolph and Mr. Carr and accept my fervant wishes for your personal happiness &c.

Wm. B. Giles

